DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 08/05/2020 has been considered by the examiner.

Claim Objections
2.	Claim 17 is objected to because of the following informalities:  Claim 17 is a method claim but depends on a system claim 1. It seems claim 17 should be dependent on claim 10. For examination purposes, claim 17 is considered to be dependent on claim 10, as claim 8 which is similar to claim 17 is already dependent on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



5.	Claim(s) 1-2, 4, 8, 10-11, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choutas et al., U.S. Patent No. 10,867,184 B2.
	Regarding claim 1, Choutas discloses a system for determining an action performed within an input image (figure 1; col. 4, lines 30-31 – convolution neural network for classification of actions performed by subjects in a video), the system comprising: 
a memory to store one or more instructions; and a processor communicatively coupled to the memory, and configured to execute the one or more instructions in the memory, wherein the processor employs a convolutional neural network (CNN) (fig 1 and col. 4, lines 1-31) that comprises: 
	a predefined number of initial stages for extracting one or more significant features corresponding to the input image, wherein each initial stage includes a first layer, and a residual block, and wherein the first layer is selected from a group consisting of: a convolution layer, a max pooling layer, and an average pooling layer (figure 9 – initial stages of CONV + ReLU; col. 11, lines 46-55 – each convolutional layer CONV is followed by a batch normalization layer and a ReLU non-linearity layer, where CONV is here the first layer and ReLu or the combination of a batch normalization layer and a ReLU non-linearity layer is considered here as a residual block; Choutas as cited teaches selecting first layer as a Convolution layer, which is one of the listed types from the group of Convolution layer, a max pooling layer, and an average pooling layer; col. 3, lines 21-67, col. 11, line 60-col. 12, line 5 - key points/features extraction/localization); and 
a final stage for classifying the extracted significant features into one or more predefined classes, wherein the final stage is formed of a global average pooling layer, and a dense layer (figure 9 – POOL layer and FC layer; col. 11, lines 56-59 – After three blocks, the convolutional neural network 

Regarding claim 2, Choutas discloses the system as claimed in claim 1, wherein the predefined number of initial stages are configured to iteratively extract the significant features corresponding to the input image (col. 4, lines 62-67 – each video is processed frame by frame, and for each frame, key point by key point – so the processing happens in iterative way).

Regarding claim 4, Choutas discloses the The system as claimed in claim 1, wherein the input image comprises in a range of 1 to 30 images (col. 4, lines 62-67 – the frames can be any range from 1st frame to the last frame – which can be any number and 30 specifically is considered here the limit applicant wants to stop at, which can be done with Choutas too).

Regarding claim 8, claim 8 has been analyzed and rejected as per citations made in the rejection of claim 1. Further adding, neural networks is nothing but interconnected group of artificial neurons and each layer comprises a plurality of artificial neurons. figure 9 – POOL layer and FC layer; col. 11, lines 56-59 – After three blocks, the convolutional neural network comprises a global average pooling layer POOL followed by a fully-connected layer FC with soft-max to perform video classification – where FC layer is considered here as DENSE layer as the fully connected layer connects all the neurons of a layer with all the neurons of the preceding layer (col. 11, lines 19-21).



Regarding claim 11, claim 11 has been analyzed and rejected as per citations made in the rejection of claim 2.

Regarding claim 13, claim 13 has been analyzed and rejected as per citations made in the rejection of claim 4.

Regarding claim 17, claim 17 has been analyzed and rejected as per citations made in the rejection of claim 8.
Regarding claim 19, claim 19 has been analyzed and rejected as per citations made in the rejection of claim 1.


6. 	Claims 3, 5-7, 9, 12, 14-16 and 18 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 20, 2021